DETAILED ACTION
Preliminary amendment received on April 20, 2020 has been acknowledged. Claims 1-20 have been cancelled and claims 21-40 have been added. Therefore, claims 21-40 are pending. 
Response to Arguments
Applicant’s arguments, see Remarks, filed December 30, 2020, with respect to claims 21-40 have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 21-40 has been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on December 30, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent # 10,628,817 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Reasons for allowance are the same as indicated in the non-final office action dated December 23, 2020.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jain et al. U.S. Patent #7,941,197 discusses updating mobile devices with additional elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106.  The examiner can normally be reached on M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.